Plaintiff made a prima facie showing of entitlement to summary judgment on the issue of liability. Plaintiff was driving in the right lane when defendant Holmes, who was driving a tractor trailer in the lane to plaintiffs left, attempted to merge into plaintiffs lane when his lane ended, at which point the tractor trailer struck plaintiffs vehicle (see Williams v New York City Tr. Auth., 37 AD3d 827 [2007]; Vehicle and Traffic Law § 1128 [a]). In opposition, defendants failed to raise a triable issue of fact as to comparative negligence on the part of plaintiff (see Neryaev v Solon, 6 AD3d 510 [2004]). Concur — Mazzarelli, J.P, Gonzalez, Catterson, McGuire and Acosta, JJ.,